          Case 1:04-cv-00814-RCL Document 358 Filed 03/01/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )

                                    JOINT STATUS REPORT

         Defendant, the Central Intelligence Agency (“CIA” or “Agency”), and Plaintiffs Roger

Hall (“Hall”), Studies Solutions Results, Inc., (“SSRI”) and Accuracy in Media, Inc., (“AIM”)

jointly submit this status report to apprise the Court of the status of the parties’ discussions

regarding attorneys’ fees in this Freedom of Information Act (“FOIA”), Privacy Act (“PA”) and

JFK Records Act matter. Accordingly, the parties state as follows:

   1. On November 30, 2020, the Court ordered the parties to meet and confer regarding

attorneys’ fees and to file a status report on January 29, 2021, addressing the potential for

settlement and proposing a schedule for any fee litigation that may be required. See ECF. No.

353.

   2. On January 27, 2021, counsel for AIM, John Clarke, sent the CIA an itemization of his

hours.

   3. On January 27, 2021, counsel for Plaintiffs Hall and SSRI, James H. Lesar, sent a

preliminary itemization of his hours, and indicated he was gathering additional billing statements

for himself and others who worked on the case. Mr. Lesar intended to provide the CIA with an

updated itemization by the end of the week of February 5, 2021.
            Case 1:04-cv-00814-RCL Document 358 Filed 03/01/21 Page 2 of 3




   4. On February 12, 2021, CIA reached out to Mr. Lesar regarding the status of the updated

itemizations as the Agency had not yet received them.

   5. On February 13, 2021, Mr. Lesar informed CIA he was not yet able to provide the

updated itemizations due to a number of health issues and cases with upcoming deadlines.

   6. In order to provide time for Mr. Lesar and others to provide updated itemizations so the

parties can engage in negotiations regarding a reasonable attorneys’ fees award, additional time

is needed.

   7. Accordingly, based on the above, the parties respectfully propose that they provide

another update by March 29, 2021, on the parties’ discussion pertaining to the potential for

settlement and proposing a schedule for any fee litigation if necessary. A proposed order is

attached.


Dated: March 1, 2021                 Respectfully submitted,


                                     /s/ James H. Lesar
                                     James H. Lesar, Bar No. 114413
                                     Counsel for plaintiffs Roger Hall and
                                     Studies Solutions Results, Inc.
                                     930 Wayne Avenue
                                     Unit 1111
                                     Silver Spring, MD 20910
                                     (301) 328-5920
                                     jhlesar@gmail.com


                                     /s/ John H. Clarke
                                     John H. Clarke, Bar No. 388599
                                     Accuracy in Media, Inc.
                                     1629 K Street, NW
                                     Suite 300
                                     Washington, DC 20006
                                     (202) 344-0776
                                     Fax: (202)332-3030
                                     johnhclarke@earthlink.net

                                     Counsel for Plaintiffs


                                                2
Case 1:04-cv-00814-RCL Document 358 Filed 03/01/21 Page 3 of 3




                      MICHAEL R. SHERWIN
                      Acting United States Attorney

                      BRIAN P. HUDAK
                      Acting Chief, Civil Division


                      By: /s/ Kathleene Molen
                      KATHLEENE MOLEN
                      Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, District of Columbia 20530
                      (202) 803-1572
                      Kathleene.Molen@usdoj.gov

                      Counsel for Defendant




                                3
